Case 1:19-cv-01963-MN Document 14 Filed 06/04/20 Page 1 of 1 PagelD #: 179

ABBOTT LAW FIRM LLC

RICHARD L. ABBOTT, Esa.
302.489.ALAW
RICH@RICHABBOTTLAWFIRM.COM

 

June 4, 2020
VIA ELECTRONIC FILING ONLY

The Honorable Maryellen Noreika
United States District Court of Delaware
844 North King Street

Room 4324

Wilmington, DE 19801

Re: Doe v. University of Delaware, et al.
U.S. Dist. Ct, D. Del. CLA. No. 1:19-cv-01963-MN

Dear Judge Norieka:

Tam writing regarding the above-captioned action, which involves a legal challenge
to student discipline proceedings and sanctions that concluded in June of 2019,

We recently received notification from the University of Delaware that the
Plaintiffs request for a reduction in his suspension was denied. Therefore, the challenge
to that suspension remains at issue.

Briefing on the Defendants’ Motion to Dismiss has been completed. If the Court
wishes to entertain oral argument on that Motion, the Plaintiff would respectfully request
that the Court so advise.

Respectfully submitted, .
(Bhad blll
—th4th ft .MW
ichard L. Abbott

RLA:cth
File No.: 613.01

cc: James D. Taylor, Esquire — Via E-Filing Only

V24 YORKLYN ROAD e SUITE 240 e HOCKESSIN, DELAWARE 19707 ¢ FAX 302.489.2535
